DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 11, 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 10,826,846 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover they same scope. 

Instant Application
Parent Patent No. 10,826,846
1. A method comprising: creating a virtual peer on a network device, wherein the virtual peer enables a border gateway protocol (BGP) capability configured on the network device; acquiring, by a border gateway protocol monitoring protocol (BMP) module of the network device, the enabled BGP capability.

2. The method of claim 1, further comprising: sending, by the BMP module, a first peer up notification targeted at the virtual peer to a monitoring server, wherein the first peer up notification carries the BGP capability enabled on the virtual peer.

3. The method of claim 2, wherein the first peer up notification comprises location information.

4. The method of claim 3, wherein the location information is a device identifier of the network device.

13. The method of claim 1, wherein the capability information enabled on the virtual peer comprises all capabilities configured on the network device.
11. A network device comprising a processor and a non-transitory computer-readable storage medium including computer-executable instructions executed by the processor to perform operations comprising: creating a virtual peer on which all Border Gateway Protocol (BGP) capability configured in the network device is configured and enabled; and sending a first peer up notification corresponding to the virtual peer to a monitoring server, wherein the first peer up notification carries all the BGP capability data enabled in the virtual peer, the first peer up notification comprises location information, and the location information comprises a device identifier of the network device.
11. The method of claim 1, further comprising: sending, by the BMP module, a second peer up notification targeted at the network device to a monitoring server, wherein the second peer up notification comprises a BGP capability that is enabled on the network device.

12. The network device according to claim 11, the operations further comprising: sending a second peer up notification corresponding to the network device to the monitoring server, wherein the second peer up notification carries the BGP capabilities enabled in the network device and the device identifier of the network device.


As to claims 14-17, the claims are rejected as applied to claims 1-4 of the instant application above respectively by parent patent no. 10,826,846. 

Claims 1, 6-9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,826,846 as mapped below.  Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,826,846 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope. 

1. A method comprising: creating a virtual peer on a network device, wherein the virtual peer enables a border gateway protocol (BGP) capability configured on the network device; acquiring, by a border gateway protocol monitoring protocol (BMP) module of the network device, the enabled BGP capability

13. The method of claim 1, wherein the capability information enabled on the virtual peer comprises all capabilities configured on the network device.
1. A network device comprising a processor and a non-transitory computer-readable storage medium including computer-executable instructions executed by the processor to perform operations comprising: establishing a Border Gateway Protocol (BGP) monitoring protocol (BMP) connection with a monitoring server; traversing BGP capability data stored in the network device and acquiring all BGP capability data configured in the network device; and sending to the monitoring server all the BGP capability data and a device identifier of the network device.
6. The method of claim 1, further comprising: sending, by the BMP module, an initial capability information set message to a monitoring server, wherein the initial capability information set message comprises the BGP capability enabled on the virtual peer.

7. The method of claim 6, wherein the initial capability information set message further comprises the location information.

8. The method of claim 3, further comprising: sending, by the BMP module, an initial capability information set message to a monitoring server, wherein the initial capability information set message comprises the location information.

7. The method according to claim 6, wherein the sending to the monitoring server, all the BGP capability data and a device identifier of the network device comprises: sending to the monitoring server, an initial capability information set message, wherein the initial capability information set message carries all the BGP capability data configured in the network device and the device identifier of the network device.
9. The method of claim 6, wherein the initial capability information set message comprises an optional parameter field, and the optional parameter field carries the BGP capability enabled on the virtual peer.

8. The method according to claim 7, wherein all the BGP capability data is comprised in an optional parameter field of the initial capability information set message.


 14. A network device comprises: a non-transitory storage storing a set of program instructions; a processor configured to invoke the program instructions to perform the steps of: creating a virtual peer on the network device, wherein the virtual peer enables a border gateway protocol (BGP) capability configured on the network device; acquiring the enabled BGP capability.
1. A network device comprising a processor and a non-transitory computer-readable storage medium including computer-executable instructions executed by the processor to perform operations comprising: establishing a Border Gateway Protocol (BGP) monitoring protocol (BMP) connection with a monitoring server; traversing BGP capability data stored in the network device and acquiring all BGP capability data configured in the network device; and sending to the monitoring server all the BGP capability data and a device identifier of the network device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 9, 11, 12, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Scudder et al, Network Working Group, Internet-Draft, Intended status: Standards Track, Expires: April 25, 2013, October 22, 2012 BGP Monitoring Protocol drafc-ietf-grow-bmp-07, hereinafter known as Scudder. 

As to claim 1,  Scudder discloses a method comprising: creating a virtual peer on a network device, wherein the virtual peer enables a border gateway protocol (BGP) capability configured on the network device (Scudder, section 3.2, 3.3 setting BMP session between router (network device) and monitoring device, Section 5, route information stored accessible for sending to monitoring device); acquiring, by a border gateway protocol monitoring protocol (BMP) module of the network device, the enabled BGP capability (Scudder, Section 5, route information stored accessible for sending to monitoring device).

As to claim 2, Scudder discloses sending, by the BMP module, a first peer up notification targeted at the virtual peer to a monitoring server, wherein the first peer up notification carries the BGP capability enabled on the virtual peer (Scudder, Section 4, BMP message type for communication BGP data, including section 4.8 for Peer Up communication; Section 4.8, Peer Up message with BGP session information).

As to claim 6, Scudder discloses sending, by the BMP module, an initial capability information set message to a monitoring server, wherein the initial capability information set message comprises the BGP capability enabled on the virtual peer (Scudder, Section 3.3, sending initially and periodically route information from router (network device) to monitoring device). 

As to claim 9, Scudder discloses wherein the initial capability information set message comprises an optional parameter field, and the optional parameter field carries the BGP capability enabled on the virtual peer (Scudder, section 4.3, initial BMP header for sending BGP with optional TLVs for the data to be sent).

As to claim 11, Scudder discloses sending, by the BMP module, a second peer up notification targeted at the network device to a monitoring server, wherein the second peer up notification comprises a BGP capability that is enabled on the network device(Scudder, Section 4, BMP message type for communication BGP data, including section 4.8 for Peer Up communication sent periodically; section 4.8, Peer Up message with BGP session information including ID information).

As to claim 12, Scudder discloses negotiating, by the network device, with the virtual peer about their own enabled BGP capabilities (Scudder, section 3.1 exchange of capability messages between the devices in the peer message).

As to claims 14, 15 and 20, the claim are rejected applied to claim 1, 2 and 11 respectively above by Scudder. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scudder in view of Aggarwal, et al, patent no. 8,953,590 hereinafter known as Aggarwal.

As to claim 3, Scudder discloses the method of claim 2. Scudder does not disclose however Aggarwal discloses wherein the first peer up notification comprises location information (Aggarwal, Column 21, lines 33-57, learning route information for various routes including location information and sharing it with other devices in a BGP set up). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scudder to include the limitations of wherein the first peer up notification comprises location as taught by Aggarwal.  Sharing of plural route data is common in the art between devices in routing network and would apply to device sharing information using BGP protocol.  The information is used by device in the network to determine most optimal route based on network capabilities and network changes. 

As to claim 4, Scudder discloses wherein the location information is a device identifier of the network device (Scudder, Section 3.3, sending BGP data to monitoring device initially and periodically, Section 4, message types with various information for sending BGP data including peer address). 

As to claim 5, Scudder discloses wherein the device identifier of the network device is a router ID Scudder, Section 3.3, sending BGP data to monitoring device initially and periodically, Section 4, message types with various information for sending BGP data including peer address).

As to claim 7, Scudder discloses the method of claim 6. Scudder does not disclose however Aggarwal discloses wherein the initial capability information set message further comprises the location information (Aggarwal, Column 21, lines 33-57, learning route information for various routes including location information and sharing it with other devices in a BGP set up). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scudder to include the limitations of wherein the initial capability information set message further comprises the location information as taught by Aggarwal.  Sharing of plural route data is common in the art between devices in routing network and would apply to device sharing information using BGP protocol.  The information is used by device in the network to determine most optimal route based on network capabilities and network changes. 

As to claim 8, Scudder and Aggarwal disclose the method of claim 3. Scudder does not disclose however Aggarwal discloses sending, by the BMP module, an initial capability information set message to a monitoring server, wherein the initial capability information set message comprises the location information (Aggarwal, Column 21, lines 33-57, learning route information for various routes including location information and sharing it with other devices in a BGP set up). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scudder to include the limitations of sending, by the BMP module, an initial capability information set message to a monitoring server, wherein the initial capability information set message comprises the location information as taught by Aggarwal.  Sharing of plural route data is common in the art between devices in routing network and would apply to device sharing information using BGP protocol.  The information is used by device in the network to determine most optimal route based on network capabilities and network changes. 

As to claims 16-19, the claims are rejected applied to claims 3-5 and 8 respectively above by Scudder in view of Aggarwal. 

Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scudder in view of Garcia De Blas et al, application no. 2014/0136714, hereinafter known as Garcia

As to claim 10, Scudder discloses the method of claim 1. Scudder does not disclose however Garcia discloses wherein the BGP capability configured on the network device comprises a BGP capability that is not enabled on the network device (Garcia, [0004], [0030]-[0050], sharing BGP capability information for plural capability types). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scudder to include the limitations of wherein the BGP capability configured on the network device comprises a BGP capability that is not enabled on the network device as taught by Garcia.  Sharing more complete capability information between peers enables routing and processing of data with a broader understanding of the network conditions. 

As to claim 13, Scudder discloses the method of claim 1. Scudder does not disclose however Garcia discloses wherein the capability information enabled on the virtual peer comprises all capabilities configured on the network device (Garcia, [0004], [0030]-[0050], sharing BGP capability information for plural capability types). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scudder to include the limitations of wherein the capability information enabled on the virtual peer comprises all capabilities configured on the network device as taught by Garcia.  Sharing more complete capability information between peers enables routing and processing of data with a broader understanding of the network conditions. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467